Per Curiam.
The defendant in this appeal complains that the trial court lacked the authority to impose a sentence for the original offense that ran consecutive to the sentence for the subsequent offense1 and, that in doing so, the trial court violated his federal and state constitutional rights against double jeopardy.
In essence, the defendant claims that the trial court could not impose a sentence for a probation violation consecutive to a sentence he was then serving. This claim is without merit. This court has held to the contrary. See, e.g., State v. Ryerson, 20 Conn. App. 572, 576, 570 A.2d 709 (1990); State v. Gaskin, 7 Conn. App. 131, 135, 508 A.2d 40 (1986).
The judgment is affirmed.

 The record reveals that the defendant had fled the jurisdiction at the time of sentencing and was sentenced in absentia.